Order entered August 1, 2017




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-16-01416-CR
                                     No. 05-16-01417-CR

                              SUSAN GAY PRUITT, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 380th Judicial District Court
                                  Collin County, Texas
                 Trial Court Cause Nos. 380-82407-2014 & 380-82408-2014

                                           ORDER
       We REINSTATE these appeals.
       Because appellant’s brief had not been filed despite two orders granting extensions of
time, we abated these appeals for a hearing. On July 28, 2017, we received the trial court’s
findings. We ADOPT the trial court’s findings and recommendations that (1) appellant wants to
pursue these appeals, (2) appellate counsel Lara Bracamonte is providing effective representation
in the appeals and has been diligent in her preparation of a brief, (3) Ms. Bracamonte’s delay is
due to her demanding work schedule, and (4) Ms. Bracamonte needs an extension until
September 1, 2017.
       We ORDER appellant’s brief filed on or before September 1, 2017.



                                                     /s/   LANA MYERS
                                                           JUSTICE